Case: 21-10012     Document: 00516109140       Page: 1     Date Filed: 11/29/2021
                                                                          FILED
                                                                                 21-0757
                                                                                 11/29/2021 11:34 AM
                                                                                 tex-59505534
                                                                                 SUPREME COURT OF TEXAS
                                                                                 BLAKE A. HAWTHORNE, CLERK


           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                ___________                             FILED
                                                               November 29, 2021
                                 No. 21-10012
                                                                   Lyle W. Cayce
                                ___________                             Clerk

   Frymire Home Services, Incorporated; Whitfield
   Capital, L.L.C.,

                                                         Plaintiffs—Appellants,

                                     versus

   Ohio Security Insurance Company,

                                            Defendant—Appellee.
                  ______________________________

                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-1938
                  ______________________________

   ORDER:
         IT IS ORDERED that the joint unopposed motion of the parties to
   dismiss appeal pursuant to Fed. R. App. P. 42 is GRANTED. Counsel are
   directed to advise the Texas Supreme Court of this order.



                                     /s/ Catharina Haynes
                                     Catharina Haynes
                                     United States Circuit Judge




                                                           A True Copy
                                                           Certified order issued Nov 29, 2021


                                                           Clerk, U.S. Court of Appeals, Fifth Circuit
                        Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below:

Diane Ferguson on behalf of Mark Tillman
Bar No. 794742
diane.ferguson@tb-llp.com
Envelope ID: 59505534
Status as of 11/29/2021 11:48 AM CST

Associated Case Party: OHIO SECURITY INSURANCE COMPANY

Name                     BarNumber Email                         TimestampSubmitted    Status

Mark David Tillman       794742       mark.tillman@tb-llp.com    11/29/2021 11:34:51 AM SENT

Salina Kabani            24067484     salina.kabani@tb-llp.com   11/29/2021 11:34:51 AM SENT

Michael Chester Diksa    24012531     mike.diksa@tb-llp.com      11/29/2021 11:34:51 AM SENT



Case Contacts

Name                      BarNumber Email                            TimestampSubmitted    Status

Diane Ferguson                          diane.ferguson@tb-llp.com    11/29/2021 11:34:51 AM SENT

Kirsten M. Castaneda      792401        kcastaneda@adjtlaw.com       11/29/2021 11:34:51 AM SENT

Steven John Badger        1499050       sbadger@zelle.com            11/29/2021 11:34:51 AM SENT

Shannon Marie O'Malley    24037200      somalley@zelle.com           11/29/2021 11:34:51 AM SENT

Rosemary Sanchez                        sanchez@bergmangray.com      11/29/2021 11:34:51 AM SENT



Associated Case Party: FRYMIRE HOME SERVICES, INC.

Name                   BarNumber Email                           TimestampSubmitted     Status

Jay K.Gray                          gray@bergmangray.com         11/29/2021 11:34:51 AM SENT

Andrew A.Bergman                    bergman@bergmangray.com      11/29/2021 11:34:51 AM SENT